           Case 3:20-cv-00646-JAM Document 87 Filed 07/01/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT

CONNECTICUT CITIZENS                  :     CIVIL NO. 3:20-CV-0646(JAM)
DEFENSE LEAGUE, INC., et al.,         :
    Plaintiffs,                       :
                                      :
      v.                              :
                                      :
GOVERNOR NED LAMONT, et al.,          :     JULY 1, 2020
    Defendants.

                              NOTICE OF APPEAL

      Defendants Governor Lamont and Commissioner Rovella hereby give notice

that they appeal to the United States Court of Appeals for the Second Circuit from

this District Court’s Order and its attached opinion (Doc. 70) that granted the

motion for preliminary injunction and entered a preliminary injunction.

      Undersigned counsel is admitted to the United States Court of Appeals for

the Second Circuit and is attorney for Governor Lamont and Commissioner Rovella.
        Case 3:20-cv-00646-JAM Document 87 Filed 07/01/20 Page 2 of 2




                                               Respectfully submitted,

                                               DEFENDANTS
                                               Governor Lamont,
                                               Commissioner Rovella

                                               WILLIAM TONG
                                               ATTORNEY GENERAL



                                           BY:__/s/_Stephen R. Finucane______________
                                             Stephen R. Finucane
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Federal Bar #ct30030
                                             E-Mail: stephen.finucane@ct.gov
                                             Tel: (860) 808-5450
                                             Fax: (860) 808-5591




                                 CERTIFICATION

      I hereby certify that on July 1, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.


                                        __/s/_Stephen R. Finucane_____________________
                                        Stephen R. Finucane
                                        Assistant Attorney General



                                           2
